16-0348-cr
    United States v. Gonzalez


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 18th day of January, two thousand seventeen.

    PRESENT:
                         PETER W. HALL,
                         CHRISTOPHER F. DRONEY,
                                     Circuit Judges,
                         J. PAUL OETKEN,*
                                     District Judge.

    _____________________________________

    UNITED STATES OF AMERICA,

                                  Appellee,

                         v.                                                                         16-0348-cr

    RUDI GONZALEZ,

                                  Defendant-Appellant,

    VICTOR JOSE COSTE-DIAZ, AKA Victor Coste-Diaz,

                      Defendant.
    _____________________________________



    *   Judge J. Paul Oetken, of the United States District Court for the Southern District of New York, sitting by designation.
For Appellant:                                          COLLEEN P. CASSIDY, Esq. Federal Defenders
                                                        of New York, Inc., New York, NY.

For Appellee:                                           DANIEL B. TEHRANI AND MICHAEL FERRARA,
                                                        Assistant United States Attorneys, for Preet
                                                        Bharara, United States Attorney for the
                                                        Southern District of New York.

        Appeal from a judgment of the United States District Court for the Southern District of

New York (Keenan, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

        Defendant-Appellant Gonzalez appeals from the district court’s order granting, in part, his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Following Amendment 782 to the

United States Sentencing Guidelines, Gonzalez sought to reduce his sentence to 151 months’

imprisonment. The district court found Gonzalez eligible for a reduction and granted his motion

but reduced his sentence only to 180 months’ incarceration rather than the requested 151 months.

Gonzalez contends that the district court abused its discretion when it reduced his sentence because

it provided no reasons “whatsoever” in support of its 180-month sentence. Instead, Gonzalez

asserts, the only factors discussed by the court were mitigating factors supporting a further

reduction. We assume the parties’ familiarity with the underlying facts, procedural history, and

issues on appeal.

        This Court reviews de novo whether a defendant is eligible for a sentence reduction. United

States v. Main, 579 F.3d 200, 202–03 (2d Cir. 2009). We review a denial of a motion to reduce a

defendant’s sentence under § 3582(c)(2) for abuse of discretion, United States v. Borden, 564 F.3d 100,

104 (2d Cir. 2009), noting here that the Government does not dispute Gonzalez’s eligibility for a

reduction. “A district court has abused its discretion if it based its ruling on an erroneous view of

the law or on a clearly erroneous assessment of the evidence, or rendered a decision that cannot be
                                                  2
located within the range of permissible decisions.” Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008)

(internal quotation marks, citations, and alterations omitted).

        In determining whether to grant a defendant’s motion for a sentence reduction pursuant to §

3582(c)(2), district courts employ a two-step approach. Dillon v. United States, 560 U.S. 817, 827

(2010). First, the district court must evaluate whether the defendant is eligible for a sentence

reduction. Id. In determining whether a defendant is eligible for a reduction, “the court shall

determine the amended guideline range that would have been applicable to the defendant if the

[relevant amendment] had been in effect at the time the defendant was sentenced. In making such

determination, the court shall . . . leave all other guideline application decisions unaffected.”

U.S.S.G. § 1B1.10(b)(1). Second—if the defendant is then eligible for a reduction—the court is

required to “consider any applicable § 3553(a) factors and determine whether, in its discretion, the

reduction authorized by reference to the policies relevant at step one is warranted in whole or in part

under the particular circumstances of the case.” Dillon, 560 U.S. at 827. Gonzalez contends that

because the factors the district court relied on in reducing his sentence are all mitigating factors that

favor a further reduction, the court abused its discretion in sentencing him to 180 months rather

than the requested 151 months. We disagree.

        Whether the district court noted factors that may be characterized as “mitigating” is of no

consequence here. What is important is that the district court clearly noted that it was required to

consider the § 3553(a) factors in determining the extent to which Gonzalez’s sentence should be

reduced as well as considerations of public safety. The court then carried out its statutory obligation

and discussed a number of factors justifying a reduction in Gonzalez’s sentence. Specifically, the

court considered that Gonzalez behaved well in custody, completed several courses while

incarcerated, and had no prior arrests or history of violence. It also acknowledged that Gonzalez’s

crime did not involve violence of any kind. Because the district court clearly articulated a number of
                                                 3
relevant sentencing factors, therefore, it properly exercised its discretion in determining to reduce

Gonzalez’s sentence. See 18 U.S.C. § 3553(a); cf. United States v. Verkhoglyad, 516 F.3d 122, 129 (2d

Cir. 2008) (“While our review is undoubtedly made easier if a district judge explicitly references the §

3553(a) factors, we have declined to prescribe any specific verbal formulations to demonstrate the

adequate discharge of the duty to consider matters relevant to sentencing.” (internal quotation marks

and alterations omitted)).

        Gonzalez’s argument that such factors support a further reduction is better construed as an

objection to the weight the district court assigned to the factors it found determinative. It is clear,

however, that “the weight to be afforded any § 3553(a) factor is a matter firmly committed to the

discretion of the sentencing judge and is beyond our review, as long as the sentence ultimately

imposed is reasonable.” Verkhoglyad, 516 F.3d at 131 (internal quotation marks omitted). A mere

disagreement with the manner in which the court has applied the § 3553(a) factors is likewise

insufficient to demonstrate an abuse of discretion. See United States v. Raysor, 369 F. App’x 294, 296

(2d Cir. 2010) (explaining that expressing a mere disagreement “with the manner in which the court

applied the § 3553(a) factors when resolving” § 3582(c)(2) motions is “insufficient to warrant relief

from this Court”).

        Gonzalez’s reliance on United States v. Christie is similarly unavailing. Here, unlike in Christie,

the district court clearly articulated its reasons for the reduced sentence it imposed. Cf. United States

v. Christie, 736 F.3d 191, 195 (2d Cir. 2013) (vacating and remanding district court’s denial of

defendants motion for a sentence reduction where the court “provided no explanation as to why it

declined to reduce [the defendant’s] sentence.”). Because the district court’s articulation of its

reasons for reducing Gonzalez’s sentence only by 36 months to 180 months’ imprisonment was

clearly adequate, we conclude the district court did not exceed the bounds of its discretion in

imposing the new sentence it did.
                                                     4
        We have considered Gonzalez’s remaining arguments on appeal and find them to be

without merit. For all the foregoing reasons, the district court’s order reducing Gonzalez’s sentence

is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 5